Exhibit 10.5

CHINA-BIOTICS, INC.
 
INVESTORS’ RIGHTS AGREEMENT
 
This Investors’ Rights Agreement (the “Agreement”) is made as of the 22nd day of
March, 2006, by and among China-Biotics, Inc., a Delaware corporation (the
“Company”), and the investors listed on the signature page hereto (each an
“Investor” and collectively the “Investors”).
 
RECITALS
 

 
A.
Sinosmart Group Inc., a British Virgins Islands corporation (“Sinosmart”) and
the Investors entered into a subscription agreement (the “Subscription
Agreement”), dated as of the date hereof, for the purchase of ordinary shares of
Sinosmart (the “Private Placement”).

 

 
B.
In connection with the execution of this Agreement, the Company, Sinosmart and
the shareholders of Sinosmart (the “Sinosmart Shareholders”), which include the
Investors, are entering into and consummating a Securities Exchange Agreement
(the “Exchange Agreement”), pursuant to which the Company will acquire all of
the shares of Sinosmart from the Sinosmart Shareholders in exchange for the
issuance of shares of common stock of the Company (“Common Stock”).

 
AGREEMENT
 
The parties hereby agree as follows:
 
1. Covenants of the Company.
 
1.1 Covenants. The Company shall not without first obtaining the approval (by
vote or written consent, as provided by law) of the holders of at least
seventy-five percent (75%) of the then outstanding shares of Common Stock:
 
(a) authorize or issue, or obligate itself to issue, any other equity security,
including any security convertible into or exercisable for any equity security,
having a preference over the Common Stock with respect to voting, dividends,
conversion or upon liquidation;
 
(b) amend the Company’s certificate of incorporation, except as required by law
or by decree or order of a court;
 
(c) redeem, purchase or otherwise acquire (or pay into or set funds aside for a
sinking fund for such purpose) any share or shares of Common Stock; provided,
however, that this restriction shall not apply to the repurchase of shares of
Common Stock from employees, officers, directors, consultants or other persons
performing services for the Company or any subsidiary pursuant to agreements
under which the Company has the option to repurchase such shares at cost upon
the occurrence of certain events, such as the termination of employment, or
through the exercise of any right of first refusal;
 

--------------------------------------------------------------------------------


(d) engage, or permit any of its subsidiaries to engage, in any line of business
other than that (a) which is the same as or related, ancillary or complementary
to any of the businesses of the Company and its subsidiaries on the date hereof,
or (b) which is contemplated in the draft Registration Statement on Form SB-2
attached as an exhibit to the Exchange Agreement;
 
(e) enter into any agreement or transaction to sell all or substantially all of
the Company’s equity interests in any of its subsidiaries; provided that this
provision shall not apply to (i) any such agreement or transaction among the
Company and one or more of its subsidiaries, or among the Company's
subsidiaries, and (ii) any such agreement or transaction that the Company’s
board of directors, after consulting with the Company’s legal counsel,
determines in good faith is necessary for the Company’s board of directors to
comply with its fiduciary duties imposed by applicable law; or
 
(f) authorize the payment by the Company of any dividends or distributions on
the Common Stock.
 
1.2 Notice. The Company shall give 30 days notice to the Investors prior to the
consummation of any transaction described in Section 1.1(e). Each Investor
agrees to treat any such information as confidential unless the Company has
otherwise publicly disclosed such information.
 
1.3 Right of First Offer. Subject to the terms and conditions specified in this
Section 1.3, the Company hereby grants to each Investor a right of first offer
with respect to future sales by the Company of any Discounted Shares (as
hereinafter defined). “Discounted Shares” shall mean any shares of, or
securities convertible into or exercisable for any shares of, any class of
capital stock of the Company issued or sold by the Company at a per share
purchase price less than (i) if the Common Stock is listed on any established
stock exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap
Market, the average closing sale price for the Common Stock (or the closing bid,
if no sale was reported) for the five trading days prior to the effective date
of any sale, as quoted on such exchange or market (or the exchange or market
with the greatest volume of trading in the Common Stock), or (ii) if the Common
Stock is not listed on any established stock exchange or traded on the Nasdaq
National Market or the Nasdaq SmallCap Market, the average bid and ask prices
quoted for the Common Stock for the five trading days prior to the effective
date of any sale; provided, that if no such bid or ask price information is
available for the prior five trading days, then the average shall be computed
based on the last five trading days for which such information is available.
Each time the Company proposes to offer any Discounted Shares, the Company shall
first make an offering of such Discounted Shares to each Investor in accordance
with the following provisions:
 
(a) The Company shall deliver a notice (the “RFO Notice”) to the Investors
stating (i) its bona fide intention to offer such Discounted Shares, (ii) the
number of such Discounted Shares to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such Discounted Shares.
 
2

--------------------------------------------------------------------------------


(b) Within 10 calendar days after delivery of the RFO Notice, the Investor may
elect to purchase or obtain, at the price and on the same terms as the
Discounted Shares are purchased by other third party purchasers, up to that
portion of such Discounted Shares which equals the proportion that the number of
shares of Common Stock issued and held, or issuable upon conversion and exercise
of all convertible or exercisable securities then held, by such Investor bears
to the sum of (A) the total number of shares of Common Stock then outstanding
(assuming full conversion and exercise of all convertible or exercisable
securities) and (B) shares of Common Stock issuable to employees, consultants or
directors pursuant to a stock option plan, restricted stock plan, or other stock
plan, agreement or arrangement approved by the Company’s Board of Directors.
Such purchase shall be completed at the same closing as that of any third party
purchasers or at an additional closing thereunder. The Company shall promptly,
in writing, inform each Investor that purchases all the shares available to it
(each, a “Fully-Exercising Investor”) of any other Investor’s failure to do
likewise. During the 10-day period commencing after receipt of such information,
each Fully-Exercising Investor shall be entitled to obtain that portion of the
Discounted Shares for which other Investors were entitled to subscribe but which
were not subscribed for by such Investors that is equal to the proportion that
the number of shares of Common Stock issued and held, or issuable upon
conversion and exercise of all convertible or exercisable securities then held,
by such Fully-Exercising Investor bears to the total number of shares of Common
Stock then outstanding (assuming full conversion and exercise of all convertible
or exercisable securities).
 
(c) The Company may, during the 60-day period following the expiration of the
period provided in subsection 1.3(b) hereof, offer the remaining unsubscribed
portion of the Discounted Shares to any person or persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the RFO Notice. If the Company does not enter into an agreement for the sale of
the Discounted Shares within such period, or if such agreement is not
consummated within 90 days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such Discounted Shares shall not be
offered unless first reoffered to the Investors in accordance herewith.
 
(d) The right of first offer in this Section 1.3 shall not be applicable to
(i) the issuance of securities in connection with stock dividends, stock splits
or similar transactions; (ii) the issuance or sale of shares of capital stock
(or options therefor) to employees, consultants and directors of the Company,
directly or pursuant to a stock option plan, restricted stock purchase plans or
other stock plan; (iii) the issuance of securities to financial institutions,
equipment lessors, brokers or similar persons in connection with commercial
credit arrangements, equipment financings, commercial property lease
transactions or similar transactions; (iv) the issuance of securities in
connection with bona fide acquisition, merger or similar transaction; (v) the
issuance of Common Stock in a Qualified Public Offering; or (vi) the issuance of
securities to an entity as a component of any business relationship with such
entity primarily for the purpose of (A) joint venture, technology licensing or
development activities, (B) distribution, supply or manufacture of the Company’s
products or services or (C) any other arrangements involving corporate partners
that are primarily for purposes other than raising capital. “Qualified Public
Offering” means a firm commitment underwritten public offering by the Company of
shares of its Common Stock pursuant to a registration statement under the
Securities Act of 1933, as amended, which results in aggregate cash proceeds to
the Company of at least $15,000,000 (net of underwriting discounts and
commissions). In addition to the foregoing, the right of first offer in this
Section 1.3 shall not be applicable with respect to any Investor and any
subsequent securities issuance, if (i) at the time of such subsequent securities
issuance, the Investor is not an “accredited investor,” as that term is then
defined in Rule 501(a) under the Securities Act, and (ii) such subsequent
securities issuance is otherwise being offered only to accredited investors.
 
3

--------------------------------------------------------------------------------


2. Miscellaneous.
 
2.1 Termination. This Agreement shall terminate, and have no further force and
effect, on the earlier to occur of (a) such time as the Investors as a group
hold less than twenty-five percent (25%) of the then outstanding shares of
Common Stock, (b) two years from the date hereof, and (c) the date the put right
set forth in Section 1 of the Put Agreement, dated as of the date hereof, by and
among Sinosmart, and the persons and entities listed on the signature pages
thereto, is exercised pursuant to the terms thereof.
 
2.2 Entire Agreement. This Agreement, and any schedules and exhibits hereto and
other writings referred to in this Agreement or any such exhibit or other
writing are part of this Agreement, together they embody the entire agreement
and understanding of the parties hereto in respect of the transactions
contemplated by this Agreement and together they are referred to as this
“Agreement” or the “Agreement.” There are no restrictions, promises, warranties,
agreements, covenants or undertakings, other than those expressly set forth or
referred to in this Agreement. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the transaction or
transactions contemplated by this Agreement.
 
2.3 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any Investor
without the prior written consent of the Company.
 
2.4 Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the Company and the holders of at least a
majority of the then outstanding shares of Common Stock acquired in the Private
Placement and held by the Investors. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each party to the
Agreement, whether or not such party has signed such amendment or waiver.
 
2.5 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the date of transmission, if sent by facsimile, telecopy, telex or other
similar telegraphic communications equipment; (iii) one business day after
delivery to an overnight delivery courier service for next-business day
delivery; or (iv) on the fifth business day following the date of mailing, if
sent by registered mail, return receipt requested, postage prepaid, and in each
case addressed to such party at the address set forth in the Exchange Agreement,
or to such other person or address as such party shall furnish to the other
parties hereto in writing.
 
4

--------------------------------------------------------------------------------


2.6 Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by an Authority, arbitrator, or mediator not to be enforceable in
accordance with its terms, the parties hereto agree that the Authority,
arbitrator, or mediator making such determination will have the power to modify
the provision in a manner consistent with its objectives such that it is
enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision will then be enforceable and will be enforced.
 
2.7 Governing Law. This Agreement and the legal relations among the parties
hereto shall be governed by and construed in accordance with the internal
substantive laws of Delaware (without regard to the laws of conflict that might
otherwise apply) as to all matters, including matters of validity, construction,
effect, performance and remedies.
 
2.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
2.9 Headings. The table of contents and the headings of the sections and
subsections of this Agreement are inserted for convenience only and shall not
constitute a part hereof.
 
2.10 No Third Party Beneficiaries. Nothing in this Agreement shall entitle any
person or entity (other than a party hereto and his, her or its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.
 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------


The parties have executed this Investors’ Rights Agreement as of the date first
above written.
 

       COMPANY:                CHINA-BIOTICS, INC.               /s/ Song Jinan
   

--------------------------------------------------------------------------------

Name: Song Jinan
Title: Chief Executive Officer and President

 

 INVESTORS:                Chinamerica Fund, L.P.      Chinamerica Sino-biotics
Acquisition, LLC  
By: Chinamerica Partners, LP
Its General Partner
By: Chinamerica Holdings, LLC
Its General Partner
     
By: Chinamerica Partners, LP
Its General Partner
By: Chinamerica Holdings, LLC
Its General Partner
        /s/ Beau Johnson       /s/ Beau Johnson

--------------------------------------------------------------------------------

Name: Beau Johnson
Title: Manager
   

--------------------------------------------------------------------------------

Name: Beau Johnson
Title: Manager

 

 Pope Investments LLC      Matt Hayden  Pope Asset Management, LLC, Manager    
          /s/ William P. Wells     /s/ Matt Hayden

--------------------------------------------------------------------------------

Name: William P. Wells
Title: Member
   

--------------------------------------------------------------------------------

 
BFS US Special Opportunities Trust PLC
     Renaissance US Growth Investment Trust PLC         /s/ Russell Cleveland  
  /s/ Russell Cleveland

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: President
   

--------------------------------------------------------------------------------

Name: Russell Cleveland
Title: President

 

 Halter/Pope USX China Fund               /s/ Stephen Parr      

--------------------------------------------------------------------------------

Name:  Stephen Parr 
Title:  President 
Address: 5100 Poplar Avenue, Suite 512
Memphis, TN 38137
Facsimile No:  901-763-4229
   

 
 
6

--------------------------------------------------------------------------------

 